DETAILED ACTION
	In Reply filed on 03/18/2022, claims 16 and 19-24, and 33-45 are pending. Claims 16, 19, 22, 24, and 37 are currently amended. Claims 1-15 and 17-18 were previously canceled, and no claim is newly added. Although claims 25-32 are currently withdrawn based on the Restriction/Election and the final argument mailed on 06/16/2021 and 12/20/2021, respectively, the remaining claims, claims 38-45, which belong to non-elected Group II, still remain pending. Claims 16 and 19-24, and 33-37 (i.e., excluding claims 38-45) are considered in this Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (WO 2016046030 A2, hereinafter Bruder).
Regarding claim 16, Bruder teaches a method for a treatment of a product web which is transported in an advance direction (¶ [0003]: calenders, in particular those for the treatment of non-woven, textile, plastic or paper webs, there is often a need to replace one of the two rolls of a nip; ¶ [0209]: the material web is forwarded in the forward direction V; FIGURE 25), the method comprising: 
guiding the product web (material web 10W) through a first treatment gap (nip between the second roller 106 in working position and the first roller 102) which is formed by a first treatment roll (second roller 106) being arranged in a first working position (as shown in FIGURE 22) and a counter tool (first roller 102) (¶ [0189]; FIGURE 22); 
providing a second roll (third roller 1012), the second roll being a second treatment roll (¶ [0189]; FIGURE 23); 
moving the second roll (third roller 1012) into a second working position (as shown in FIGURE 23) in which the second roll (third roller 12) forms a second treatment gap (nip between the third roller 1012 in working position and the first roller 102) with the counter tool (first roller 102) (¶ [0189]-¶ [0190]; FIGURES 22, 23, 25); and 
moving the first treatment roll (106) into a first parked position (as shown in FIGURE 23) in which the first treatment roll (106) does not form the first treatment gap with the counter tool (102) (¶ [0189]-¶ [0190]; FIGURES 22, 23, 25); and 
guiding the product web (10W) through the second treatment gap (nip between the third roller 1012 in working position and the first roller 102) while the second treatment roll (third roller 1012) is in the second working position (as shown in FIGURE 23). 
Bruder also teaches that in order to be able to switch between the second roller 106 and the third roller 1012 for a nip, the linear adjuster 1011 is used to move the carriage
arrangement 109 (¶ [0189]; FIGURES 22, 23). In order to briefly open the nip here, either the first roll can be lowered by means of the piston/cylinder arrangement 104 for the duration of the displacement of the carriage arrangement 109, or the first pivoting levers 105, as preferred, are raised briefly with the aid of the pivoting drives 1013 (¶ [0190]).  Moreover, Bruder teaches that the first roller 102 is mounted on a carriage 103 which can be displaced in the frame perpendicularly to the longitudinal extension of the roller 101 with the aid of a hydraulically actuated piston/cylinder arrangement 104, in this case in the vertical direction, and the piston/cylinder arrangement 104 also serves to position the first roll 102 against a further roll for the purpose of nip formation (¶ [0182]; FIGURES 22, 23). Furthermore, Bruder teaches that the lower roller is provided such that it can be tilted and/or displaced, preferably in order to operate the upper roller on the inlet side or the upper roller on the outlet side or else two upper rollers simultaneously (¶ [0007], ¶ [0016]). 
	Therefore, it would be obvious to one of ordinary skill in the art to modify the method of switching between the first roller 106 and the second roller 1012, forming the first treatment gap and the second treatment gap, respectively, with the counter tool 102, so that the counter tool 102 is raised in the use of the piston/cylinder arrangement 104, and the displacement of the counter tool 102 would generate both the first treatment gap and the second treatment gap exist simultaneously during the switching step (i.e., from the status of FIGURE 22 to the status of FIGURE 23, or vice versa), in order to continuously transport the product web while switching between the rollers. As a result, at the time, the second working position is always arranged at a distance from the first working position (as both the rollers 106 and 1012 are apart to each other) so as to avoid a collision between the first treatment roll and the second treatment roll, or between a mounting of the first treatment roll and a mounting of the second treatment roll, as recited in claim 16.
 	Regarding claim 20, Bruder teaches that the product web comprises at least one of a non-woven fabric, a textile, a plastics material, and paper (¶ [0003]). 
Regarding claim 21, Bruder teaches that the treatment comprises a thermal treatment of the product web (¶ [0009], ¶ [0056]- ¶ [0058], ¶ [0087]-¶ [0057], ¶ [0209]). 
Regarding claim 22, Bruder teaches that the thermal treatment comprises a thermal solidification of the product web which comprises the non-woven fabric (¶ [0056]- ¶ [0057]).
Regarding claim 23, Bruder teaches that the thermal treatment of the product web comprises: depositing filaments of a thermoplastic material on an upper face of a circulating filter belt; and transporting the filaments deposited to the treatment gap (¶ [0009], ¶ [0056]- ¶ [0058], ¶ [0087]-¶ [0057], ¶ [0209]; FIGURE 25).
Regarding claim 24, Bruder teaches that the counter roll is provided as a counter tool (¶ [0182]: the first roll 102; FIGURES 22, 23, 25). 
Claims 19 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (DE 102015106045 B3, hereinafter Mai) in view of Halme (US 4,915,026). 
Regarding claim 19, Mai teaches a method for a treatment of a product web which is transported in an advance direction (¶ [0001]: the invention relates to a calender, in particular for textile, fleece, plastic or paper goods webs; ¶ [0046]: The material web is fed to further use in the feed direction V; FIGURE 6), the method comprising: 
guiding the product web (material web 27) through a first treatment gap (nip between the second roller 6 in working position and the first roller 2) which is formed by a first treatment roll (second roller 6) being arranged in a first working position (as shown in FIGURE 3) and a counter tool (first roller 2) (¶ [0034]-¶ [0035], FIGURES 1-6; 
moving the first treatment roll (6) into a first parked position (as shown in FIGURE 4) in which the first treatment roll (6) does not form the first treatment gap with the counter tool (2) (¶ [0038]-¶ [0039]; FIGURES 1-6). 
Mai also teaches that a web 27 is fed to the nip 28 formed between the first roller 2 and one of the second to fifth rollers 6, 12, 16, 21 and solidified therein (¶ [0046]; FIGURE 6). Of note, here, the first roller can be any rollers among rollers 6, 12, 16, and 21, and a second treatment roll that forms a third treatment gap with the counter tool at a working position can be any rollers among rollers 6, 12, 16, and 21, except the one roller chosen as the first roller. Thus, it would be obvious to one of ordinary skill in the art that any one of the second to fifth rollers (6, 12, 16, 21) can be a first roll, and then, and any one of the rest rollers can be interpreted as a second treatment roll, as recited in claim 19. Moreover, Mai teaches that the first roller 2 is mounted on a slide 3, with which the aid of a hydraulically actuated piston/cylinder arrangement 4, can be displaced perpendicular to the longitudinal extent of the roller 2 (i.e., counter tool) in the frame 1, in a vertical direction, and the piston/cylinder arrangement 4 also serves to adjust the first roller 2 against a further roller for the purpose of nip formation (¶ [0034]). 
However, Mai does not specifically teach that 
providing a second roll, the second roll being an auxiliary roll; 
moving the second roll into a second working position in which the second roll forms a second treatment gap with the counter tool so that the first treatment gap and the second treatment gap exist simultaneously; and 
wherein, the auxiliary roll allows, 
the product web to advance during a time required to bring the first treatment roll into the first parked position and to bring a second treatment roll into a working position so as to form a third treatment gap with the counter tool, or 
the first treatment roll to be replaced with a replacement roll and to bring the replacement roll into the first working position to reproduce the first treatment gap. 
Halme teaches a method and an apparatus for finishing a fiber web (W) by means of an on-machine calender (abstract), to provide a soft-calendering apparatus more simple than those previously known in which apparatus one of the elastic rolls which is damaged during the operation of the calender, or any function of said roll can, as quickly as possible, be replaced with a new one, in many cases during the continuous operation of the calender (column 3 lines 1-7). The apparatus includes the elastic roll 4 (i.e., second roll, as an auxiliary roll), which is provided in the calender for serving as a reserve roll ready for use in the case that either one of the elastic rolls 3 or 5 (i.e., first treatment roll), would become damaged, has been mounted on bearings in a vertical supporting arm, and the roll 4, if necessary, can be quickly moved into nip contact with either the first hard roll 1 or the second hard roll 2 (column 5 lines 14-22; FIGURES 1-5 and 6). The elastic roll 4 provided for acting as a reserve roll is mounted on bearing on the substantially vertical supporting arm 13, the position and movement of which around the pivot point 17 is actuated by the working cylinders 16a and 16b which are supported by bracket means 15a and 15b (column 7 lines 20-25; FIGURE 6).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the calender method and apparatus of Mai to further include a reserve roll, which displaceably forms a nip with a counter tool while an elastic working roll cannot form a nip, as taught by Halme, in order to obtain known results or a reasonable expectation of successful results of replacing a damaged or unwanted roll with a new one as simply and quickly as possible, during the continuous operation of the calender (Halme: derived from column 3 lines 1-7). As a result of the modification, modified Mai teaches all the deficiencies as below:
providing a second roll (Halme: elastic roll 4), the second roll being an auxiliary roll; 
moving the second roll (Halme: elastic roll 4) into a second working position in which the second roll forms a second treatment gap (Halme: nip 11 between rollers 1 and 4) with the counter tool (Mai: first roller 2; Halme: hard roll 1) so that the first treatment gap (Mai: nip 28 between rollers 2 and 6; Halme: nip 1 between rollers 1 and 3) and the second treatment gap (Halme: nip 11 between rollers 1 and 4) exist simultaneously; and 
wherein, the auxiliary roll (Halme: elastic roll 4) allows, 
the product web (Mai: web 27; Halme: web W) to advance during a time required to bring the first treatment roll into the first parked position and to bring a second treatment (Mai: e.g., roller 16) into a working position so as to form a third treatment gap (Mai: nip 28 between rollers 2 and 16) with the counter tool, or 
the first treatment roll to be replaced with a replacement roll and to bring the replacement roll into the first working position to reproduce the first treatment gap (Mai: FIGURES 1-6; Halme: FIGURES 5, 6) (also, see above for detailed citations of Mai and Halme). 
Regarding claim 33, Mai teaches that the product web comprises at least one of a non-woven fabric, a textile, a plastics material, and paper (¶ [0001]: the invention relates to a calender, in particular for textile, fleece, plastic or paper goods webs). 
Regarding claim 34, Mai teaches that the treatment comprises a thermal treatment of the product web (¶ [0003]: thermally bonding nonwoven material webs with a calender; ¶ [0020]: thermal consolidation of a nonwoven web material; ¶ [0021]-¶ [0023]: heated rollers). 
Regarding claim 35, Mai teaches that the thermal treatment comprises a thermal solidification of the product web which comprises the non-woven fabric (¶ [0003]: thermally bonding nonwoven material webs with a calender; ¶ [0020]: thermal consolidation of a nonwoven web material; ¶ [0021]-¶ [0023]: heated rollers).
Regarding claim 36, Mai teaches that the thermal treatment of the product web comprises: depositing filaments of a thermoplastic material (plastic web 27 in the form of a layer of filaments) on an upper face of a circulating filter belt (sieve belt 26); and transporting the filaments deposited to the treatment gap (28) (¶ [0001]: the invention relates to a calender, in particular for textile, fleece, plastic or paper goods webs; ¶ [0046]: a material web to be treated with the aid of the calender according to the invention can therefore be passed between the two pivot levers of a pivot lever pair and the material web guide shown schematically in FIG. 6 can thus be implemented. In this, for example, supported by a sieve belt 26, a web 27, for example in the form of a layer of filaments, is fed to the nip 28 formed between the first roller 2 and one of the second to fifth rollers 6, 12, 16, 21 and solidified therein; FIGURE 6). Of note, although Mai does not explicitly disclose the step of “depositing” the plastic web 27 in the form of a layer of filaments, it would be obvious to one of ordinary skill in the art that the plastic web 27 in the form of a layer of filaments is placed (i.e., deposited) on an upper face of a sieve belt 26, to be supported by the sieve belt 26 (as disclosed in ¶ [0046] and shown in FIGURE 6). 
Regarding claim 37, Mai teaches that the counter roll is provided as a counter tool (¶ [0034]: the first roller 2). 

Response to Arguments
Applicant's arguments filed on 03/18/2022 have been fully considered but they are moot or not persuasive. 
Applicant’s arguments with respect to claim(s) 16, 20-24 (see pages 18-20 of Remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 19, 33-37 (see pages 20-24 of Remarks) that Mai in view of Halme does not disclose or suggest that “first treatment gap and the second treatment gap exist simultaneously” as recited in claim 19. 
The Examiner respectfully disagrees with this argument. 
At first, the arguments are moot because the Examiner specified or replaced a notation of each element of claim 19 in accordance with the amendment and the new ground of rejection does not rely on the teaching of Mai and Halme that the Applicant challenged. In particular, the notation of “a second roll (i.e., an auxiliary roll) with the elastic roll each element, is specified as roll 4 of Halme, which is movable and forms a nip with a counter roller, while a treatment roll cannot form a nip with the counter roller (see the 103 rejection of claim 19). 
Secondly, of note, Halme also solely teaches all the limitations of claim 19. Halme teaches that (A) a first treatment roll 3, a second/auxiliary roll 4, a counter tool (1), (B) a first treatment gap (formed by rolls 1 and 3) and a second treatment gap (formed by rolls 1 and 4) exist simultaneously, (C) the second/auxiliary roll 4 allows the first treatment roll 3 to be replaced and to bring into a working position to reproduce the first treatment gap (Halme: column 3 lines 1-7; FIGURE 6).  Contrary to the Applicant’s argument that the instant invention requires four rolls (i.e., a first treatment roll, a second roll, a second treatment roll, and a counter tool), the broadest reasonable interpretations of claim 19 would be read as at least three rolls are required – i.e., a first treatment roll (including a replacement roll), a second roll, and a counter tool – because the claim recites the limitations “wherein, the auxiliary roll allows, (1) the product web to advance during a time required to bring the first treatment roll into the first parked position and to bring a second treatment into a working position so as to form a third treatment gap with the counter tool, or (2) the first treatment roll to be replaced with a replacement roll and to bring the replacement roll into the first working position to reproduce the first treatment gap.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726